Appeal from a resentence of the Supreme Court, Onondaga County (John J. Brunetti, A.J.), rendered July 5, 2012. Defendant was resentenced upon his conviction of robbery in the first degree (three counts) and burglary in the first degree.
It is hereby ordered that the resentence so appealed from is unanimously reversed on the law and the matter is remitted to Supreme Court, Onondaga County, for further proceedings in accordance with the same memorandum as in People v Paige ([appeal No. 1] 137 AD3d 1659 [2016]).
Present—Whalen, P.J., Peradotto, Carni, Lindley and DeJoseph, JJ.